DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first jaw vacancy, the second jaw vacancy, the negative space, the toothed protrusions and the rubberized film, must be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, is objected to because of the following informalities:  Claim 1 does not end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, discloses “a first jaw with a vacancy for a tool insert to be secured” and “a second jaw with a vacancy for a tool insert to be secured…” However, it is unclear if a different tool insert is secured within the second jaw. Are the inserts part of the same tool? Are the inserts considered part of the invention or are they merely part of a known tool used with the invention? The drawings fail to properly identify with numerals what element(s) forms the tool insert(s). What element(s) form the insert(s), as seen in drawings? Are different tool inserts secured within the first and second jaws, respectively? If so, the claim should amended to disclose “another tool insert”’ secured within the second jaw. Or if not, the claim should amended to disclose “said tool insert”’ is secured within the second jaw. Or if neither of the above are the case, the claim should be amended to further define the tool as having first and second inserts. 
Claims 2 and 3 disclose, “said vacancy is a negative space…” However, it is unclear which vacancy “said vacancy” is referring to. Is it the vacancy of the first jaw? Is it the vacancy of the second jaw? Is it both? In addition, it is also unclear what structural feature the limitation “negative space” defines. How can a space be negative? How can a space be positive? Is the negative space merely a recess? Is the term “negative” meant to define a direction that the “space” extends? If so, what reference is the negative direction with respect to? Is a longitudinal axis of the device?
Claims 4 and 5 disclose, “toothed protrusions…” However it is unclear what structural elements form the toothed protrusions. Where in the drawings are toothed protrusion shown? Is it a projection portion extending to the left of pivot (20) as seen in Figure 1? 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected As Best Understood under 35 U.S.C. 102(a)(1) as being anticipated by Wu (2017/0246731).

In reference to claim 1, As Best Understood, Wu discloses lockable pliers comprising: a first handle (30) supporting a first jaw (40) with a vacancy (at 43/45 which is a “concaved contour”, see paragraph 22 and Figure 6 or see annotated figure below) 


[AltContent: textbox (1st jaw Vacancy/negative space)][AltContent: ][AltContent: textbox (2nd jaw Vacancy/negative space)][AltContent: ]
    PNG
    media_image1.png
    884
    645
    media_image1.png
    Greyscale


 As Best Understood, Wu discloses that said vacancy (at 43/45 and at 56/58) of each of the first and second jaws is a negative space (because each are recessed, see annotated figure above) which secures a tool insert via compression (at least from spring 95) when in the locked position (Figure 10). 

In reference to claim 4, As Best Understood, Wu discloses that said vacancy (at 43/45 and at 56/58) is a space with toothed protrusions (at 461/462 and at 591/592) which secures a tool insert when in the locked position (Figures 8 and 10). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 ad 5 are rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Wu (2017/0246731) in view of Gedeon (8707833).

In reference to claims 3 and 5, Wu discloses the claimed invention as previously mentioned above and again disclose that the space includes toothed protrusions (at 461/462 and at 591/592), but lacks, said vacancy is a negative space with a thin rubberized film. However, Gedeon teaches that it is old and well known in the art at the time the invention was made to provide a vacancy (formed as the inner space of 22 and 32) as a negative space (i.e. the space between teeth) with a thin rubberized film 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tortolani, Jr. (7313989) discloses pliers having first (10) and second (12) jaws that can include rubberized coverings (1424 and 1426, Figure 278). Hedrick (4020555) discloses a connecting mechanism (17) for a saw blade having first (14) and second (16) tool inserts located at a lower end of the tool (Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723